Case 9:19-cv-81179-RAR Document 43 Entered on FLSD Docket 12/17/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 19-CV-81179-RAR
  ILLOMINATE MEDIA, et al.
         Plaintiffs,
  v.
  CAIR FOUNDATION,
         Defendant.


          MOTION TO WITHDRAW APPEARANCE OF CAROLYN M. HOMER
                  AS COUNSEL FOR CAIR FOUNDATION, INC.

         In accordance with Local Rule 11.1(d)(3) of the United States District Court for the
  Southern District of Florida, the undersigned respectfully moves to withdraw the appearance pro
  hac vice of Carolyn M. Homer of the law firm CAIR Legal Defense Fund, 453 New Jersey Avenue
  SE, Washington, DC 20003. Notice of this withdrawal has been provided to both the client and
  opposing counsel.
         Carolyn M. Homer is leaving her employment at the CAIR Legal Defense Fund on
  December 20, 2019 in order to join another law firm. CAIR Foundation, Inc. continues to be
  represented by C. Danette Zaghari-Mask, Lena Masri, Gadeir Abbas, and Justin Sadowsky of the
  CAIR Legal Defense Fund. The mailing address for both the client and counsel is 453 New Jersey
  Ave SE, Washington D.C., 20003.
         A proposed order is attached to this motion.


 Date: December 17, 2019              Respectfully submitted,
                                       /s/ C. Danette Zaghari-Mask
                                      C. Danette Zaghari-Mask (FL: 789771)
                                      dZaghari-Mask@cair.com
                                      CAIR LEGAL DEFENSE FUND
                                      453 New Jersey Ave, SE
                                      Washington, DC 20003
                                      Phone: (202) 742-6420
                                      Attorney for CAIR Foundation
